MEMORANDUM **
In these consolidated appeals, Timothy Kana Dawson appeals from the sentence imposed following his guilty pleas to bank robbery, in violation of 18 U.S.C. § 2113(a); possession of a firearm in connection with a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A); and escape, in violation of 18 U.S.C. § 751(a).
Dawson contends that his Fifth and Sixth Amendment rights were violated when the district court sentenced him as a career offender under U.S.S.G. § 4B1.1 based on prior convictions that were neither alleged in the indictment nor admitted nor proved to a jury beyond a reasonable doubt. He further argues that the avoidance-of-constitutional-doubt doctrine requires that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), be limited to the holding that a prior conviction that increases the maximum penalty need not be alleged in the indictment when the prior conviction, unlike here, is admitted as part of a guilty plea.
These contentions are foreclosed. See United States v. Brown, 417 F.3d 1077, 1078-79 (9th Cir.2005) (holding that for a career-offender enhancement the fact of defendant’s prior convictions need not be proved to a jury beyond a reasonable doubt); United States v. Beng-Salazar, 452 F.3d 1088, 1091 (9th Cir.2006) (rejecting as foreclosed the contention that recent decisions of the Supreme Court limit Almendarez-Torres’s holding to cases where a defendant has admitted his prior convictions during a guilty plea); United States v. Velasquez-Reyes, 427 F.3d 1227, 1229 (9th Cir.2005) (rejecting contention that the government is required to plead prior convictions in the indictment and prove them to a jury unless the defendant admits the prior convictions); United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005), cert. denied, — U.S. —, 126 S.Ct. 1911, 164 L.Ed.2d 667 (2006) (noting that we are bound by the Supreme Court’s holding in AlmendarezTorres that a district court may enhance a sentence on the basis of prior convictions, even if the fact of those convictions was not found by a jury beyond a reasonable doubt).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.